COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:       Otito Egbunike v. Citimortgage, Inc.

Appellate case number:     01-11-00777-CV

Trial court case number: 11CCV045229

Trial court:               County Court at Law No. 1 of Fort Bend County

        On September 30, 2011, appellant, Otito Egbunike, filed an affidavit of indigence in this
Court in the above-referenced matter. See TEX. R. APP. P. 20.1(a)(2). This Court referred the
affidavit to the trial court. See TEX. R. APP. P. 20.1(c). On May 7, 2012, the county clerk
notified this Court that no contest to the affidavit of indigence was filed. See TEX. R. APP. P.
20.1(e). Therefore the allegations in the affidavit are deemed true, and appellant is entitled to
proceed without advance payment of costs. See TEX. R. APP. P. 20.1(f).

       The Clerk of this Court is ORDERED to make an entry in this Court’s records that
appellant is indigent and is allowed to proceed on appeal without advance payment of costs. See
TEX. R. APP. P. 20.1(f), (n).

        Appellant’s brief is ORDERED filed with this Court within 30 days of the date of this
      1
order. See TEX. R. APP. P. 38.6(a). Appellee’s brief, if any, must be filed within 30 days after
the date appellant’s brief is filed. See TEX. R. APP. P. 38.6(b).


Judge’s signature:/s/ Justice Jim Sharp, Jr.
                    Acting individually  Acting for the Court


Date: July 18, 2012




1
          The clerk’s record was filed on October 26, 2011, and the court reporter informed this
          Court that there is no reporter’s record on October 4, 2011.